DETAILED ACTION
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  

Step 1: Prong One – Statutory Category: 35 U.S.C. 101 enumerates four categories of subject matter that Congress deemed to be appropriate subject matter for a patent: processes, machines, manufactures and compositions of matter. As explained by the courts, these "four categories together describe the exclusive reach of patentable subject matter. If a claim covers material not found in any of the four statutory categories, that claim falls outside the plainly expressed scope of § 101 even if the subject matter is otherwise new and useful." In re Nuijten, 500 F.3d 1346, 1354, 84 USPQ2d 1495, 1500 (Fed. Cir. 2007)
Claim 1 is directed towards a system for leveling skill in a communication exchange between a plurality of mobile devices that includes a computer with a processor and instructions that cause the processor to carry out specific steps  These limitations are directed towards a method of process which is patentable under 35 USC 101.
Claim 10 being similar to claim 1 includes the same evaluation.

Step 2A: Prong One – Judicial Exemption: Determining that a claim falls within one of the four enumerated categories of patentable subject matter recited in 35 U.S.C. 101 (i.e., process, machine, manufacture, or composition of matter) in Step 1 does not end the eligibility analysis, because claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection. Diamond v. Diehr, 450 U.S. 175, 185, 209 USPQ 1, 7 (1981). Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 216, 110 USPQ2d 1976, 1980 (2014) (citing Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 589, 106 USPQ2d 1972, 1979 (2013)); Diamond v. Chakrabarty, 447 U.S. 303, 309, 206 USPQ 193, 197 (1980); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978); Gottschalk v. Benson, 409 U.S. 63, 67-68, 175 USPQ 673, 675 (1972). See also Bilski v. Kappos, 561 U.S. 593, 601, 95 USPQ2d 1001, 1005-06 (2010) ("The Court’s precedents provide three specific exceptions to § 101's  broad patent-eligibility principles: ‘laws of nature, physical phenomena, and abstract ideas’") (quoting Chakrabarty, 447 U.S. at 309, 206 USPQ at 197 (1980)).
Claim 1 includes limitations directed towards the selection of a displayed virtual card which is selected from a subset of the plurality of virtual cards.  This selection process is a process which can be completed mentally within the human mind or with the aid of a pencil and paper.  The preamble of the claims is directed towards a system for leveling skill which is considered to be directed towards a process of evaluation or judgement as such is required to determine if skill is increased or if players skills are the same or different.  Furthermore, the selection of cards and the displaying of available moves corresponding to a card or piece are steps which can be completed mentally or 
Claim 10 includes limitations directed towards selecting a virtual card, assigning game date to a first and second player wherein the preamble of the claim is directed towards a method for leveling skill.  The system of leveling skill is a method however the method is deemed to be directed towards evaluation and judgement as described in claim 1 above with steps for performing the skill leveling which are directed towards following rules or instructions.  The mere fact that these steps may be carried out on a computer does not render the process non-abstract.  The selection of a virtual card is a mental process or a process that can be performed mentally with the aid of a pencil and paper.  Assigning game data to players is also a mental process that can be carried out mentally or with a paper and pencil.  The determination of a score or handicap is one which required evaluation and judgement which are abstract ideas of organizing human behavior.  As such, the limitations of claim 10 are directed towards judicial exceptions being abstract ideas of organizing human behavior or mental processes. 

Prong Step 2A: Prong Two – Practical Application: 
Claim 1 includes limitations directed the selection of cards be it through a user or through a processor carrying out instructions.  The claim itself is directed towards a system for leveling skill in a communication exchange which can be considered an abstract idea such as evaluation or judgement which are a form of organizing human activity.  The additional claim elements recite the different steps of the process such as connecting devices tougher, displaying information on a graphical user interface, receiving information from a mobile device, and displaying available moves base on a piece selection.  Reference Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017) which the courts held that the mere displaying of data is a well understood, routine, and conventional function.  Furthermore, Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function.  As such, the examiner does not consider the specifics of what is displayed on the graphical user interface, or what data is sent or received through the claimed network as placing the abstract ideas into a practical application.
Similar to claim 1, the limitations of claim 10 when viewed in combination or separately are considered to be directed towards extra solution activity.  Reference the analysis on claim 1 supra for as to how the collection or receipt of data and the 

Step 2B: - Inventive Concept:
An "inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 573 U.S. at 27-18, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966).   Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include: iii. Adding insignificant extra-solution activity to the judicial exception; iv. Generally linking the use of the judicial exception to a particular technological environment or field of use.
The limitations of claim 1 are not seen to provide an inventive concept when viewed separately or in combination.  The additional elements amount to no more than insignificant extra solution activity.  The automation of manual user input for a card selection is well known in the art.  The structure carrying out these tasks such as a processor, graphical user interface and computer readable instructions are conventional and routine in the art.  The act of displaying information on a screen is extra solution activity and also well known in the art.  The type of information displayed is extra Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017) which the courts held that the mere displaying of data is a well understood, routine, and conventional function.  Furthermore, Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function.  As such, the examiner does not find an inventive concept in claim 1 to make the claim patent eligible.
Claim 10 is similar to claim 1 wherein the additional claim elements when viewed in combination or separately are not seen to provide an inventive concept to make the abstract idea patent eligible.  The unique claim limitations of claim 10 when viewed to claim 1 are directed towards data and assigning such data which are mental processes.  Data or specific types thereof and the act of assign such to different players are not seen to provide an inventive concept to render the judicial exemption patent eligible.

The remaining dependent claims are directed towards the type of cards, number of cards, types of pieces, assigning game data.  The type of card used is considered to be directed towards printed matter and therefore information.  Such limitations cannot be used to render a judicial exemption patent eligible.  The type of pieces are directed towards ornamentation and do not render the judicial exemption patent eligible.  The number of cards used is well known in the art and conventional routine activity not 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  Exemplary rationales that may support a conclusion of obviousness include:

(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

The notations noted below apply to all rejections: In as much structure set forth by the applicant in the claims, the device is capable of use in the intended manner if so desired (See MPEP 2112). It should be noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, it meets the claim limitations. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). The intended use defined in the preamble and body of the claim breathes no life and meaning structurally different than that of the applied reference.

With regards to the rejections included below, the omission of a notice that the primary reference may not explicitly teach certain claim limitations implies that such limitations may not be explicitly taught by the primary reference.  This is explained for Graham v. John Deere Co. and completed in the interest of brevity.


Claims 1-4, 7-9, 10 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Volpe (US 2015/0258422 A1) in view of Soto (US 2006/0082060 A1), Sonnabend (US 3,566,484 A) and Kerpan (US 2002/0129348 A1).

	Regarding claim 1, Volpe teaches a virtual environment for a game including a board game with cards and playing pieces. See [0042] The game provides a plurality of game pieces for a player and an opponent, a plurality of virtual cards and a board display which shows the available moves.  See [0042]  Volpe also teaches virtually displaying a board [0042] which as shown in figure 1 includes different sections or squares onto which the player pieces can be placed equating to available moves to a player.  Volpe also teaches the virtual environment of the game which includes different displays.  See [0042]  Volpe teaches cards with different printed matter [0042 states different category cards which would have different printed matter included thereon through a multitude of different questions being asked.] which would be inclusive of a card to switch player data such as the switch card claimed.
	Soto teaches a plurality of cards which correspond to a player and his/her opponent See [0005].  The cards are displayed during players turn and can be considered randomly selected as the player simply picks a card.  [0005] states that the cards are associated with their stops wherein which implies a subset of cards.  Such is replicated for the first and second player or first and second game pieces.  

Kerpan teaches chess pieces which include a king piece with a status symbol.  Kerpan also teaches game data assigned to the different players.  See [0046]  
	It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Volpe to include the teaching of Soto to easily define player pieces and cards associated or owned by each player or player piece (See [0005]) and the teaching of Sonnabend to provide instruction means for player moves through indica located on cards drawn by the players.  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Volpe to include the teaching of Kerpan to allow a player to recall play data from a database at a prior time period.

Regarding claim 10, Volpe teaches a virtual environment for a game including a board game with cards and playing pieces. See [0042] The game provides a plurality of game pieces for a player and an opponent, a plurality of virtual cards and a board display which shows the available moves in a virtual environment.  See [0042]  Volpe also teaches virtually displaying a board [0042] which as shown in figure 1 includes different sections or squares onto which the player pieces can be placed equating to available moves to a player and the virtual environment of the game which includes different displays.  See [0042].  Volpe also speaks of a keyboard or an input device 
	Soto teaches a plurality of cards which correspond to a player and his/her opponent See [0005] in a virtual environment.  The cards are displayed during players turn and can be considered randomly selected as the player simply picks a card.  [0005] states that the cards are associated with their stops wherein which implies a subset of cards.  Such is replicated for the first and second player or first and second game pieces.  
	Sonnabend teaches the use of cards to determine the moves made by each player.  (See Figures 6A-6C) Sonnabend also teaches a plurality of cards with different printed matter read by the player to determine how the player moves his/her game pieces.  (See 2:33-40 which states the cards and their different resulting moves if drawn by the players.)
Kerpan teaches the utilization of game data for multiple players which includes piece data associated with a player, chess pieces which include a king piece with a status symbol and game data assigned to the different players.  See [0046]  
 	It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Volpe to include the teaching of Soto to easily define player pieces and cards associated or owned by each player or player piece (See [0005]) and the teaching of Sonnabend to provide instruction means for player moves through indica 

	Regarding claims 2 and 7-9, the claims are directed towards different playing cards which utilize different indicia on the cards to demark different moves to be made by the player.  The Volpe reference teaches cards with different printed matter [0042 states different category cards which would have different printed matter included thereon through a multitude of different questions being asked.] and the virtual environment of the game which includes different displays and the Sonnabend reference teaches a plurality of cards with different printed matter read by the player to determine how the player moves his/her game pieces.  (See 2:33-40 which states the cards and their different resulting moves if drawn by the players)  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Volpe to utilize the cards of Sonnabend as the use of known technique to improve similar devices (methods, or products) in the same way is an indication of obviousness.  See the supreme courts rationale (C) supra.  Additionally, the courts held that "Where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability….[T]he critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate."  (See In re Gulack, 703 F.2d 1381, 1385-86, 217 USPQ 401, 404 (Fed. Cir. 1983))  As such, the examiner considers the limitations of claims 2 and 7-9 to be directed towards printed matter such as the indicia on playing 
	
	Regarding claims 3-4, Kerpan teaches chess pieces which include a king piece with a status symbol.  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Volpe to include the teaching of Kerpan to allow a player to recall play data from a database at a prior time period.

	Regarding claims 12-14, the claims are directed towards different playing cards which utilize different indicia on the cards to demark different moves to be made by the player.  The Volpe reference teaches cards with different printed matter [0042 states different category cards which would have different printed matter included thereon through a multitude of different questions being asked.] and the virtual environment of the game which includes different displays and the Sonnabend reference teaches a plurality of cards with different printed matter read by the player to determine how the player moves his/her game pieces.  (See 2:33-40 which states the cards and their different resulting moves if drawn by the players)  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Volpe to utilize the cards of Sonnabend as the use of known technique to improve similar devices (methods, or products) in the same way is an indication of obviousness.  See the supreme courts rationale (C) supra.  Additionally, the courts held that "Where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability….[T]he critical 

Response to Arguments
	The examiner has modified the grounds of rejection in response to the applicants amendments to the claims filed 12/1/2021.  The applicant argues against the rejection under 35 USC 101.  Specifically the applicant argues that the claimed embodiments result in an improved user interface for electronic devices and are therefore not directed to a judicial exception of an abstract idea.  The applicant references example 37 of the 2019 PEG.  As recited by the applicant in their arguments, the invention claimed in example 37 of the 2019 PEG resulted in an improvement to the technological field of computers or the graphical user interface utilized to control a computer through efficiency related towards automatic display of icons based on user usage.  The applicant argues that the claimed embodiments of the instant invention also provides improvement over systems known in the art to provide communication between user devices to level skills for user devices.  According to the 2019 PEG limitations that are indicative of an integration into a practical application and indicative of an inventive concept include improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a).  In the case of an improvement to 
	With regards to the applicants arguments to the rejections under 35 USC 103 the examiner considers the limitations amended, the proper weight to be given to rules of play associated with a game is discussed in In re Bryan, 2009 U.S. App. LEXIS 6667 (Fed. Cir. 2009) (unpublished). See also Ex parte Gwinn, 112 USPQ 439, 446-47 (Bd. App. 1955)  See MPEP 2111.05 B for Evidence Against a Functional Relationship.  In Bryan the applicant asserted that the printed matter allowed the cards to be "collected, traded, and drawn"; "identify and distinguish one deck of cards from another"; and "enable[] the card to be traded and blind drawn". However, the court found that these functions do not pertain to the structure of the apparatus and were instead drawn to the method or process of playing a game.  In the instant case, the cards such as a switch card, the different user selections etc.. are printed matter presented on a display.  The additional steps directed the process for playing a game or for determining the skill leveling results of the process.  Such are directed towards instructions for game play or rules for game play which are abstract ideas and considered properly rejected under 35 USC 101.  The prior art teaches the utilization of multiple cards and card decks with different indicia which includes a virtual environment for display.  The virtual environment for display is communicated to multiple players across a network wherein 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S VANDERVEEN whose telephone number is (571)270-0503. The examiner can normally be reached Monday - Friday 11am - 7pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene L Kim can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JEFFREY S VANDERVEEN/Examiner, Art Unit 3711